DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2018/0299773 (hereinafter referred to as Maruyama).
Maruyama, in the abstract, and in [0014]-[[0018], discloses a radiation-sensitive resin (resist) composition that includes a resin that has an acid-dissociable group, a radiation sensitive acid generator (the claimed acid generator), and in [0090] discloses a base resin that has groups in a structural unit that improves the solubility of the resist composition in the developer, and in [0314], discloses that the acid generated in the resist composition (acid generated by the acid generator) promotes the dissociation of the acid-dissociable group in the resin thereby improving solubility differences between exposed and unexposed regions of the resist.  Maruyama, in the abstract, and in [0018], discloses a radiation sensitive acid generator, see below,

    PNG
    media_image1.png
    134
    317
    media_image1.png
    Greyscale
wherein Z1+ is a cation, and is the same acid generator component recited as (b1-1).  Maruyama, in [0058]-[0075], discloses structural units (3-2 – 3-4) and is the same claimed constitutional component (f-2), see below,

    PNG
    media_image2.png
    188
    165
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    203
    166
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    217
    153
    media_image4.png
    Greyscale
.
Maruyama, in [0125]-[0131], discloses that the radiation sensitive resin includes a structure unit that contains fluorine wherein the fluorine-containing resin includes the structure, see below,

    PNG
    media_image5.png
    144
    175
    media_image5.png
    Greyscale
wherein G can be a -COO-, and R14 can be a fluorinated chain hydrocarbon group (carbon group of 3 – 20 carbon) and is the same claimed f1 constitutional unit recited in claim 2 (claims 1-2).  Maruyama, in [0306]-[0319], discloses that a resist film is formed on a substrate (support) using the radiation-sensitive resin composition, and that the resist film is subjected to immersion exposure, and the exposed resist film is developed to form a resist pattern (claims 3-4).
Response to Arguments
Applicant's arguments filed June 3, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection made in the previous office action is maintained.  With respect to applicant’s argument that Maruyama does not disclose the claimed constitutional unit (f2), and that Maruyama teaches a an acid dissociable structural unit different from the claimed (f2) wherein the terminal -O- group is attached to a secondary carbon atom whereas Maruyama’s terminal -O- group is attached to a tertiary carbon (tertiary alkyl ester-type), Maruyama in [0053], and [0056], discloses that the radiation sensitive composition includes a base resin.  Maruyama, in [0090], discloses that the base resin includes structural units that adjusts its solubility in the developer, wherein the structural units include, see below,

    PNG
    media_image6.png
    178
    137
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    240
    145
    media_image7.png
    Greyscale
and is the same claimed constitutional unit recited as (f-2), wherein the terminal -O- group is bonded to a secondary carbon atom.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 2, 2022.